                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  NATHAN E. BURGESS                               §
                                                  §    Civil Action No. 4:19-CV-143
  v.                                              §    (Judge Mazzant/Judge Nowak)
                                                  §
  AUSTIN DEBERRY, ET AL.                          §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On May 9, 2019, the report of the Magistrate Judge (Dkt. #7) was entered containing proposed

 findings of fact and recommendations that Plaintiff Nathan E. Burgess’s case be dismissed

 pursuant to Federal Rule of Civil Procedure 41(b).

        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is, therefore, ORDERED that Plaintiff Nathan E. Burgess’s case is DISMISSED

. WITHOUT PREJUDICE.

        All relief not previously granted is DENIED.

        The Clerk is directed to CLOSE this civil action.

        IT IS SO ORDERED.
         SIGNED this 18th day of June, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
